DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it has 18 lines, which exceeds 15 lines.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “battery cells each having opposite ends to which a plurality of electrode tabs are connected.” It is unclear because the language appears to require a plurality of tabs on each end, while the specification appears to describe tabs located on each end. It is suggested to ; a plurality of electrode tabs connected to each battery cell end.”
Claim 5 recites the limitation “the transverse bus bar assembly,” referring back to “transverse bus bar assemblies each electrically connecting electrode tabs of an uppermost battery cell or a lowermost battery cell in the battery stack” recited in claim 1. However, it is unclear whether the transverse bus bar assembly recited in claim 5 refers to each assembly recited in claim 1 or to a single one of the assemblies recited in claim 1, and if to a single assembly, which of the upper assembly or lower assembly. It is suggested to amend the limitation of claim 5 to read “each transverse bus bar assembly.”
Claim 8 recites the limitation “the end-side bus bar assembly” referring back to “end-side bus bar assemblies formed at opposite ends of the battery stack, respectively, and connecting the electrode tabs of the battery cells in series or in parallel” and another limitation “the transverse bus bar assembly,” referring back to “transverse bus bar assemblies each electrically connecting electrode tabs of an uppermost battery cell or a lowermost battery cell in the battery stack” recited in claim 1. However, it is unclear whether the end-side bus bar assembly recited in claim 8 refers to each end-side bus bar assembly recited in claim 1 or to a single one of the end-side bus bar assemblies recited in claim 1. Similarly, it is unclear whether the transverse bus bar assembly recited in claim 8 refers to each transverse bus bar assembly recited in claim 1 or to a single one of the transverse bus bar assemblies recited in claim 1, and if to a single transverse bus bar assembly, which of the upper transverse bus bar assembly or lower transverse bus bar assembly. It is suggested to amend the limitations of claim 8 to read “each end-side bus bar assembly” and “each transverse bus bar assembly connects a pair of electrode tabs connected in series by one of the end-side bus bar assemblies, in parallel.”
Claim 9 recites the limitation “the end-side bus bar assembly” referring back to “the end-side bus bar assembly” recited in claim 8. However, the end-side bus bar assembly recited in claim 8 has each end-side bus bar assembly.”
Claims 1-20 are rejected by virtue of their dependence on claim 1. Additionally, claims 6 and 7 are rejected by virtue of their dependence on claim 5, and claim 10 is rejected by virtue of its dependence on claim 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0238018) in view of Yang (US 2002/0195990).
Regarding claim 1, Lee teaches a battery module (100, fig. 1; Abstract) comprising:
battery cells (112) each having opposite ends to which a plurality of electrode tabs (112a) are connected (fig. 1, [0019]); 
a battery stack (see module 100 in fig. 1) formed by stacking the battery cells (112) (The cells can be seen to be stacked, because fig. 1 shows the sequential structure. The examiner notes that the claims, as written, do not require a specific stacking structure, such as a vertical or horizontal direction of the battery stack);
end-side bus bar assemblies (20) formed at opposite ends of the battery stack, respectively, and connecting the electrode tabs (connecting plates 112a which are located at the ends of the battery cells and provide electrical connection between the battery cells) of the battery cells in series or in parallel (fig. 1; [0006], [0019][0021]);
a transverse bus bar assembly (bridge 30, connectors 32, conductor 34) electrically connecting electrode tabs (112a) of an uppermost battery cell or a lowermost battery cell in the battery stack (front or back pair of tabs 22a that electrically contact the electrode tabs 112a of the front or back battery cell, 
and a case accommodating the battery stack, the end-side bus bar assemblies, and the transverse bus bar assemblies (main frame 120, cover 130, retainers 32, fig. 1; [0025], [0027]).
Lee does not teach a plurality of transverse bus bar assemblies. 
Yang teaches transverse bus bar assemblies (“plate or strip or web form structure for connection…on both sides of the electrode tank”, [0042]; “pieces or webform or stripe form current pool conductor assembly” which are conductive structures mounted on opposite ends of a battery stack to provide electrical connection between battery cells, figs. 11-13, [0052]) electrically connecting electrode tabs (terminals T100) of an uppermost battery cell or a lowermost battery cell (the cell being the pair of a positive or negative electrode exterior board P200 and an opposite polarity electrode interior board P100) in the battery stack (figs. 11-13; [0042]-[0045], [0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Lee by applying a plurality of transverse bus bar assemblies as described by Yang, since the combination furnishes multiple current pool paths and facilitates the infeeding/outfeeding of confluent currents, i.e. offers a variety of electrical connections so as to improve the combination of current outputs from multiple battery cells ([0005], [0042]).
Regarding claim 2, modified Lee teaches the battery of claim 1 
wherein the end-side bus bar assembly (20) includes a plurality of end-side bus bars (22) electrically connecting (via printed circuit board 24) the electrode tabs (112a) positioned at the same end (fig. 1; [0020]),
and an end-side bus bar plate (120) enclosing the end-side bus bars (in holes 10) and coupled to the battery stack (figs. 1-4; [0019], [0020]).
Regarding claim 3, modified Lee teaches the battery module of claim 2 (100), wherein the end-side bus bars include a first end-side bus bar (20) electrically connecting the electrode tabs (112a) positioned at one end of the battery stack, and a second end-side bus bar (20) electrically connecting the electrode tabs (112a) positioned at the other end of the battery stack (fig. 1 shows connecting units 20 on both sides of the battery stack); [0020]).
Regarding claim 5, modified Lee teaches the battery module of claim 2, wherein the transverse bus bar assembly (bridge 30) includes a transverse bus bar (34) electrically connecting the electrode tabs (via connectors 32 and terminals 22), and transverse bus bar plates (retainers 42) coupled to the battery stack and accommodating the transverse bus bar (fig. 1, [0027]).
Regarding claim 6, modified Lee teaches the battery module of claim 5, wherein the transverse bus bar plate (42) includes a transverse bus bar accommodating groove in which the transverse bus bar is accommodated (see groove in retainer 42 which specifically accommodates the connector portion 32 of bridge 30), and a protruding bead (see bead on retainer 42) formed at an edge of the transverse bus bar accommodating groove (fig. 1, [0027]). Lee is silent as to the protruding bead absorbing an external impact. However, it is the examiner’s position is that the bead in Lee provides a structure that reads on the structural requirements of the bead as claimed and would be expected to have the same impact-absorbing function. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber
Regarding claim 19, modified Lee teaches the battery module of claim 1, wherein the case includes case covers (main frame 120 with mounting grooves 40 for plate 42) coupled to an outer surface of the transverse bus bar assembly coupled to an end of the battery stack (fig. 1, [0034]). The examiner notes that “coupled” can be read broadly and that the respective surfaces (e.g. top, bottom, side) can be arbitrarily defined.
Lee does not teach upper and lower transverse bus bar assemblies each coupled to a case cover. However, Lee as modified by Yang teaches a pair of transverse bus bar assemblies on opposite sides of the battery stack (“plate or strip or web form structure for connection…on both sides of the electrode tank”, [0042]; “pieces or webform or stripe form current pool conductor assembly”, [0052]; figs. 11-13; [0042]-[0045]). Depending on the orientation of the battery stack, the pair of transverse bus bar assemblies in Yang could be the upper and lower sides of the battery stack.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify further the battery module of modified Lee by coupling a case cover to an outer surface of each transverse bus bar assembly coupled to an end of the battery stack. The case cover would predictably provide the same advantages, e.g. protecting, electrically insulating, etc., for each transverse bus bar assembly. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 20, modified Lee teaches the battery module of claim 1, wherein a curved portion is formed in the electrode tab (112a) coupled to the battery cell (fig. 1 and inset of fig. 2 show that 112a is bent, i.e. curved).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0238018) in view of Yang (US 2002/0195990) as applied to claim 1 above and further in view of Ochi (US 2011/0159350).
Regarding claim 4, Lee teaches a battery module, including a first end-side bus bar and a second end-side bus bar, as discussed above in the analysis for claim 1. However, Lee does not teach that the end-side bus bars each have slits into which the electrode tabs are fitted, respectively.
Ochi does teach busbars (30) that each have slits (insertion holes 36) into which the electrode tabs (electrode terminals 24a, 24b) are fitted, respectively (figs. 6-8, 13, 15, 16; [0076]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bus bars of Lee by adding the slits of Ochi, since the combination allows for busbars that are integrated pieces capable of connecting the batteries in a parallel block and connecting parallel blocks in series.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0238018) in view of Yang (US 2002/0195990) as applied to claim 1 above, further in view of Ochi (US 2011/0159350) as applied to claim 6, and further in view of Itou et al. (US 2009/0029253).
Regarding claim 7, modified Lee teaches a battery module, including a transverse bus bar, as discussed above in the analysis for claim 6. However, Lee does not teach that the transverse bus bar includes electrode tab connection portions coupled to the electrode tabs, respectively, and a transverse connection portion electrically connecting a pair of electrode tab connection portions.
Itou does teach a transverse bus bar (long busbar 56 connecting battery cells on opposite ends of the pack) including electrode tab connection portions coupled to the electrode tabs (40, 49), and a transverse connection portion electrically connecting a pair of electrode tab connection portions (fig. 7, [0106]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transverse bus bar of Lee by coupling the transverse busbar to the electrode tabs and electrically connecting a pair of electrode tabs with a transverse connection portion as taught by Itou. Such person would have been motivated to apply the teachings of Itou since . 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0238018) in view of Yang (US 2002/0195990) as applied to claim 1 above and further in view of Itou et al. (US 2009/0029253).
Regarding claim 8, Lee teaches a battery module as discussed above in the analysis for claim 1. However, Lee does not teach that the end-side bus bar assembly connects the plurality of electrode tabs positioned at one end or the other end of the battery stack in series, and the transverse bus bar assembly connects a pair of electrode tabs connected in series by the end-side bus bar assembly, in parallel.
Itou does teach that the end-side bus bar assembly (short bus bars 56) connects the plurality of electrode tabs positioned at one end or the other end of the battery stack in series, and the transverse bus bar assembly (long bus bar 56) connects a pair of electrode tabs connected in series by the end-side bus bar assembly, in parallel (fig. 7, [0106]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the end-side and transverse bus bar assemblies of Lee by using them to connect the battery cell with the electrical connections taught by Itou. Such person would have been motivated to apply the teachings of Itou since this combination would allow for the use of a standardized basic battery in a battery pack that meets the requirements in capacity and voltage for different applications ([0101]).
Regarding claim 9, modified Lee teaches a battery module, as discussed above in the analysis for claim 8. However, Lee does not teach that the end-side bus bar assembly connects electrode tabs with opposite polarities positioned at one end and the other end of the end-side bus bar assembly, respectively, in series, or connects electrode tabs with the same polarity in parallel.

Regarding claim 10, modified Lee teaches a battery module, including the transverse bus bar assemblies disposed on a top portion and a bottom portion of the battery stack, as discussed above in the analysis for claim 9. However, Lee does not teach that the transverse bus bar assemblies each electrically connect electrode tabs with opposite polarities.
Itou does teach that the transverse bus bar assemblies each electrically connect electrode tabs with opposite polarities (long bus bar 56, fig. 7, [0106]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transverse bus bar assemblies of Lee with the electrical connections taught by Itou. Such person would have been motivated to apply the teachings of Itou since this combination would allow for the use of a standardized basic battery in a battery pack that meets the requirements in capacity and voltage for different applications ([0101]).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0238018) in view of Yang (US 2002/0195990) as applied to claim 1 above and further in view of Kim et al. (US 2015/0099146).
Regarding claim 11, Lee teaches a battery module, as discussed above in the analysis for claim 1. However, Lee does not teach that the battery stack further includes heat radiation plates accommodating the battery cells.
Kim does teach that the battery stack further includes heat radiation plates (partition tubes 200) accommodating the battery cells (figs. 2-4; [0060]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Lee by adding the heat radiation plates of Kim, since the combination would provide for cooling the heat generated at the time of charging and discharging ([0004], [0005]).
Regarding claim 12, Lee as modified by Kim teaches a battery module, as discussed above in the analysis for claim 11. Kim also teaches that the heat radiation plate (200) includes upper and lower connection portions (flat sides of connection portion 220) for coupling adjacent heat radiation plates (by contacting the flat sides of connection portion 220) in a case where the heat radiation plates are stacked in a state in which the battery cells are accommodated (figs. 2 and 3; [0052], [0062]).
Regarding claim 13, Lee as modified by Kim teaches a battery module, as discussed above in the analysis for claim 12. Kim also teaches that the battery module further comprises a buffer pad (130) provided between the battery cells facing each other when the heat radiation plates are stacked (fig. 2; [0052]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0238018) in view of Yang (US 2002/0195990) as applied to claim 1 above, further in view of Kim et al. (US 2015/0099146) as applied to claim 12 above and further in view of Kwon et al. (US 2017/0047620).
Regarding claim 14, modified Lee teaches a battery module, as discussed above in the analysis for claim 11. However, modified Lee does not teach that a side assembling groove into which a 
Kwon does teach a side assembling groove (slot 210) configured to receive a protrusion (formed by battery cell bonding parts 33 and 43, fig. 2, [0052]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer side surface of the heat radiation plate that faces the case of modified Lee by adding the side assembling groove into which a protrusion is inserted of Kwon, since the combination yields the predictable result of coupling the battery stack with the case in a more secure manner since the accommodating groove and accommodated protrusion will limit the movement of the battery stack relative to the case. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). In this case, the side assembling groove and the heat radiation plates are the familiar elements.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0238018) in view of Yanagihara et al. (US 2020/0381685).
Regarding claim 15, Lee teaches a battery module, including a case, as discussed above in the analysis for claim 1. However, Lee does not teach that the case includes terminal plates each including an output electrode tab electrically connected to the end-side bus bar assembly.
Yanagihara does teach that the case includes a terminal plate including an output electrode tab (either 133 or 134) electrically connected to the end-side bus bar assembly (130). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Lee by adding the terminal plate of Yanagihara to each end, since the combination allows the pack to connect to an external input or output terminal ([0065]).
Regarding claim 16, Lee as modified by Yanagihara teaches a battery module, as discussed above in the analysis for claim 15. Yanagihara also teaches the end-side case cover (135) enclosing the terminal plate (133 or 134) and having an opening portion (135d or 135e) through which the output electrode tab (portion of 133 or 134 accessible from exterior) passes (figs. 1 and 2, [0065], [0079]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0238018) in view of Yang (US 2002/0195990) as applied to claim 1 above and further in view of Nguyen et al. (US 2015/0037647).
Regarding claim 17, Lee teaches a battery module as discussed above in the analysis for claim 1. Lee further teaches side case covers (110) coupled to side surfaces of the battery stack ([0018]). However, Lee does not teach cooling plates coupled to the side case covers, respectively, and forming cooling passages, respectively.
Nguyen does teach cooling plates (272) coupled to the side case covers (106), respectively, and forming cooling passages (internal channels or the like), respectively (figs. 7 and 10, [0134], [0153], [0157]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the side case covers of Lee by adding the cooling plates of Nguyen, since the combination allows for maintaining one or more temperatures of the battery module during operation ([0114]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0238018) in view of Yang (US 2002/0195990) as applied to claim 1 above, further in view of Nguyen et al. (US 2015/0037647) as applied to claim 17 above and further in view of Kwon et al. (US 2017/0047620).
Regarding claim 18, modified Lee teaches a battery module, as discussed above in the analysis for claim 17. However, modified Lee does not teach that the side case cover includes a side protrusion portion inserted into a groove formed in the end-side bus bar assembly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KATHARINE A CAUGHRON/Examiner, Art Unit 4111          
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728